Citation Nr: 0718892	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-31 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1976 to January 1982.  The case is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2006, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.  

The question of whether new and material evidence has been 
received to reopen the claim of service connection for a low 
back disability must be addressed in the first instance by 
the Board because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized the claim accordingly.

The matter of entitlement to service connection for low back 
disability based on a de novo review is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if any action on his part 
is required.


FINDINGS OF FACT

1.  A May 1984 Board decision denied service connection for a 
low back disability (back pain, lumbar region) essentially 
based on findings that a chronic back disability was not 
manifested in service, and not shown to be present 
postservice. 

2.  Evidence received since the May 1984 Board decision shows 
that the veteran has a low back disability, relates to an 
unestablished fact necessary to substantiate the claim 
seeking service connection for a low back disability, and 
raises a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

Evidence received since the May 1984 Board decision is new 
and material and the claim of service connection for a low 
back disability may be reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, inasmuch as the 
determination below constitutes a full grant of that portion 
of the claim that is being addressed, there is no reason to 
belabor the impact of the VCAA on this matter, as any error 
in notice timing or content would be harmless.  

B.  Factual Background, Legal Criteria, and Analysis

In October 1982, the veteran filed a claim seeking service 
connection for low back pain.  A January 1983 rating decision 
denied that claim; the veteran appealed that determination to 
the Board.  In a May 1984 decision, the Board denied service 
connection, for back pain, lumbar region.  In essence, the 
Board found that a chronic back disability was not shown in 
service, nor shown postservice.  That decision is final.  
38 U.S.C.A. § 7104.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in June 2004), and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence or record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may be granted for any disease 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is the policy of the VA to administer the law under a 
broad interpretation, consistent with the facts in each case, 
with all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record at the time of the May 1984 Board decision 
included service medical record (SMRs) that showed complaints 
of low back pain.  The evidence also included private 
treatment records from April 1982 that were negative for 
complaints, findings, treatment, or diagnosis relating to a 
low back disability.  

Evidence added to the record since the May 1984 Board 
decision includes private treatment records from August 1992 
to September 2004.  These private records show that the 
veteran has a current low back disability, ankylosing 
spondylitis and arthritis of the spine.  In a February 2005 
letter, S.W., D.O., the veteran's current treating osteopath, 
states that that the veteran's symptoms of low back pain and 
stiffness started when he was approximately twenty-two years 
old (which would place onset in service).  At the September 
2006 hearing, the veteran testified that he has been 
suffering from chronic low back pain since service.  

At the time of the May 1984 Board decision, the evidence did 
not show current low back disability or suggest that such 
disability could be related to the veteran's service.  The 
evidence received since May 1984 is new in that it was not 
previously of record.  As it shows that the veteran currently 
suffers from low back disability and suggests a nexus to 
service (note February 2005 private osteopath's letter and 
anatomical location of low back complaints), it relates to 
unestablished facts necessary to substantiate the claim of 
service connection.  As it also directly addresses the legal 
criteria for establishing service connection, i.e., that 
there must be evidence of current disability and evidence of 
a nexus between the current disability and the veteran's 
service, it raises a reasonable possibility of substantiating 
the claim.  Accordingly, the evidence received since May 1984 
is also material.  

Since evidence received subsequent to the May 1984 Board 
decision is both new and material, the claim of service 
connection for a low back disability may, and must, be 
reopened. 




ORDER

The appeal to reopen a claim of service connection for a low 
back disability is granted.


REMAND

The etiology of the veteran's current low back disability is 
unclear.  The veteran's SMRs show complaints of low back 
pain, and his osteopath suggests that those complaints may 
have been manifestations of his current low back disability.  
However, the osteopath does not explain the rationale for his 
opinion.  The veteran has not been examined by VA to 
determine whether his complaints in service may have been 
early manifestations of the current disability, and in the 
circumstances presented, a VA examination is necessary.  
38 C.F.R. § 3.159(c)(4). 

Furthermore, any outstanding records of treatment the veteran 
received for low back disability may contain information 
pertinent to the claim, and should be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he received for a low back 
disability since 1984.  With his 
cooperation (i.e., in providing any 
necessary releases) the RO should secure 
copies of complete records of all such 
treatment or evaluation.  

2.  The RO should then arrange for a VA 
orthopedic examination to determine the 
nature and likely etiology of the 
veteran's current low back disability.  
The examiner must review the veteran's 
claims file in conjunction with the 
examination.  The examiner should specify 
the diagnosis for any current low back 
disability, and opine whether any 
diagnosed disability is, at least as 
likely as not (a 50 % or greater 
probability), related to the veteran's 
complaints of back pain in service or 
otherwise related to his service.  The 
examiner should explain the rationale for 
all opinions given.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative an opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


